DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 26 February 2021 concerning application 15/492,923 filed on 20 April 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendments (pp. 2-5) and arguments (pp. 6-8), filed on 26 February 2021, with respect to the rejections of claims 1, 3-8, 10, and 12-13 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Status of Claims
Claims 1, 3-8, and 10-13 are pending and currently under consideration for patentability; claim 1 has been amended; claim 13 has been added as a new claim. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 05 March 2021.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
1. 	An electrical stimulation device for providing electrical stimulation to skin of a user, the device comprising: 
a patch layer that is a single patch layer, the patch layer is configured to be in direct contact with the skin of the user when the electrical stimulation device is worn by or attached to the user; 
a plurality of patch segments disposed on the patch layer and spaced apart from each other, the plurality of patch segments is configured to be in indirect contact with the skin of the user via the patch layer when the electrical stimulation device is worn by or attached to the user, and transmit current or voltage to the patch layer; and 
a blocking and adjustment unit configured to block or adjust voltage or current supplied to each of the plurality of patch segments, 
wherein the blocking and adjustment unit is directly connected with each of the plurality of patch segments, and 
wherein the patch layer includes hydrogel containing chloride ions, and the patch layer is further configured to 
receive the current or voltage, which is transmitted from the plurality of patch segments, and 
perform, by using the chloride ions contained in the hydrogel included in the patch layer, a direct application of the received current or voltage into a portion of the skin of the user, which is directly contacted with the patch layer, 
wherein the blocking and adjustment unit comprises a plurality of switches and a plurality of variable resistors, and 
wherein a respective switch of the plurality of switches is serially connected with a respective variable resistor of the plurality of variable resistors, and a respective combination of the respective switch and the respective variable resistor is configured to block voltage or current supplied to a respective patch segment of the plurality of patch segments.

11. 	(Cancelled)

Allowable Subject Matter
Claims 1, 3-8, 10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest an electrical stimulation device comprising patch layers, patch segments, blocking adjustment units, switches, and variable resistors configured to act in a manner similar to that recited in the pending claims. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2010/0030129 A1 (Nitzan et al.)
US 2009/0171418 A1 (Sarif et al.)
US 2004/0167461 A1 (Nitzan et al.)
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792